Citation Nr: 1026218	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  06-31 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a lung condition, to 
include as due to asbestos exposure. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from August 1974 to January 
1979.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of the Regional Office (RO) in 
Hartford, Connecticut.  In January 2008, the Veteran and a friend 
testified at a videoconference hearing before the undersigned 
Acting Veterans Law Judge.  In May 2008, the Board, among other 
things, remanded the remaining issue on appeal for additional 
development.  The requested development has been substantially 
completed.  Service connection for right ear hearing loss was 
established in a February 2009 rating decision.  The appeal as to 
this matter has been fully resolved.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  A chronic lung disability, to include as due to asbestos 
exposure, is not shown by the evidence of record.


CONCLUSION OF LAW

A chronic lung disability, to include as due to asbestos 
exposure, was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the Veteran in a January 
2006 letter.  That letter notified the Veteran of VA's 
responsibilities in obtaining information to assist in completing 
his claim and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the claim.  
Subsection (b)(3) was also added and notes that no duty to 
provide § 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to the 
benefit claimed cannot be established."  73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  An additional notice as to these matters was 
provided in March 2006.  The notice requirements pertinent to the 
issue on appeal have been met and all identified and authorized 
records relevant to the matter have been requested or obtained.  
The available record includes service treatment reports, VA and 
private treatment records, VA examination reports, and statements 
and testimony in support of the claim.  There is no indication of 
any additional existing evidence pertinent to this claim.  
Further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that an October 2008 VA 
medical opinion obtained in this case is adequate as it is 
predicated on a substantial review of the record and medical 
findings and consider the Veteran's complaints and symptoms.  The 
examiner noted that the claims file was reviewed in conjunction 
with the examination and an adequate rationale was provided for 
the opinion given.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  The available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  For claims received by VA after 
June 9, 1998, a disability or death will not be considered 
service-connected on the basis that it resulted from injury or 
disease attributable to the Veteran's use of tobacco products 
during service.  See 38 C.F.R. § 3.300 (2009).  

In cases involving asbestos exposure, the claim must be analyzed 
under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 
523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  Although 
there is no specific statutory or regulatory guidance regarding 
claims for residuals of asbestos exposure, VA has several 
guidelines for compensation claims based on asbestos exposure.  
VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 
MR), Part IV, Subpart ii, Chapter 2, Section C, Subsection h 
(Dec. 13, 2005).  

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held that a veteran seeking disability benefits must establish 
the existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Court has also held that medical evidence is required to 
demonstrate a relationship between a present disability and the 
continuity of symptomatology demonstrated if the condition is not 
one where a lay person's observations would be competent.  See 
Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; 
however, VA may make credibility determinations as to whether the 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is an 
issue of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal 
Circuit held that the lay evidence presented by a veteran 
concerning his continuity of symptoms after service may generally 
be considered credible and ultimately competent, regardless of a 
lack of contemporaneous medical evidence.  The Federal Circuit 
has also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2009).

Factual Background and Analysis

In this case, the Veteran contends that a lung disorder was 
incurred as a result of service, to include as due to in-service 
exposure to asbestos.  He testified that he was a boiler 
technician during his period of active duty in the Navy from 
August 1974 to January 1979.  He also stated that the pipes on 
his ship were wrapped with asbestos and that he was exposed to 
asbestos as a result of his duties.  Finally, the record shows 
that the Veteran smoked cigarettes for many years and VA has 
recognized that the risk of developing certain diseases is 
increased in current cigarette smokers who have had asbestos 
exposure.  The Veteran was noted to have mild pleural changes and 
some pleural thickening in a May 2005 X-ray.  

An October 2008 VA examination report noted that the Veteran 
reported that he had been exposed to asbestos while performing 
duties during service as a boiler technician, and that he had 
post-service asbestos exposure during employment as a marine 
machinery mechanic, with no use of a respirator prior to 1986.  
He also reported a history of smoking beginning at age 19 or 20, 
1 to 11/2 packs per day, quitting between 1978 and 2002, resuming 
smoking thereafter, and that he "cut back" to 1 pack per week 
beginning in 2004.  The examiner found that there is "no 
evidence of asbestosis on recent X-ray" and that there was no 
evidence of respiratory disease.  The report included the 
pertinent findings of X-ray examinations in May 2005 and January 
2008.   The examination is shown to have been based upon an 
examination of the Veteran, including X-ray examination and 
pulmonary function testing, and a review of the claims file.  The 
examiner stated that although she felt that the Veteran had been 
exposed to asbestos during his service that his respiratory 
symptoms of shortness of breath was at least as likely as not 
related to his history of smoking.  

Based upon the evidence of record, the Board finds that a chronic 
lung disability, to include as due to asbestos exposure, is not 
shown by the evidence of record.  Although it is conceded that 
the Veteran was likely exposed to asbestos as a result of his 
duties in service, there is no evidence of a present lung 
disorder unrelated to tobacco use and the October 2008 VA 
examiner found there was no evidence of asbestosis or a 
respiratory disease.  The October 2008 VA examiner's opinion is 
considered to be persuasive.  The Board acknowledges that the 
Veteran is competent to give evidence about what he experienced; 
for example, he is competent to discuss his current pain and 
other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or etiology 
of any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 
67, 74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence).

The Court has held that a veteran's statements as to subjective 
symptomatology alone (such as pain), without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
aff'd in part, vacated and remanded in part on other grounds by 
259 F.3d 1356 (Fed. Cir. 2001).  The Court has also held that 
'Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability. In the absence of proof of a present disability, 
there can be no valid claim.'  Brammer v. Brown, 3 Vet. App. 223, 
225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  

While the appellant may sincerely believe that he has a lung 
disability as a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on questions 
of medical causation or diagnosis.  Grottveit, 5 Vet. App. 91; 
Espiritu, 2 Vet. App. 492.  Therefore, the Board finds 
entitlement to service connection is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence is against the 
Veteran's claim.


ORDER

Entitlement to service connection for a lung condition, to 
include as due to asbestos exposure, is denied.



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


